Citation Nr: 0843208	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for hyperglycemia, 
claimed as type II diabetes mellitus.

3.	Entitlement to service connection for hepatitis B and 
hepatitis C.  

4.	Entitlement to service connection for schizophrenia.  

5.	Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the postoperative residuals of lumbar 
disc disease.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the case was transferred to the Board, the veteran, 
through his representative, in correspondence dated in August 
2008, indicated that he wished to be scheduled for a Travel 
Board hearing before a Veterans Law Judge of the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board 
hearing before a Veterans Law Judge of 
the Board in accordance with applicable 
provisions.  If he subsequently decides 
he no longer wants a hearing, he should 
provide such notice in writing to the RO 
and the case then be returned to the 
Board in accordance with applicable 
provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



